979 So. 2d 1063 (2008)
Dukene MYRTIL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2778.
District Court of Appeal of Florida, Third District.
March 26, 2008.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Ventura v. State, 973 So. 2d 634 (Fla. 3d DCA 2008).